Mr. Justice Figuebas
delivered the opinion of the court.
By public deed executed before a notary in Naguabo, April 4,1895, Manuel del Valle Atiles purchased from Juan R. G-ar-zot an estate consisting of 534.469 cuerdas, situated in the barrio of Santiago y Lima in the district of Naguabo, the boundaries of which are described, but which it is unnecessary to set *399forth in this opinion. This deed was recorded in the Registry of Property of Hnmacao in favor of said Mannel del Yalle, on May 6, 1895.
Upon the strength of this deed del Yalle bronght an action of nnlawfnl detainer in the District Court of Hnmacao on December 26, 1905, alleging as the main ground of his action, that the above mentioned defendants had possessed, without paying any rental whatsoever and at sufferance only, 50 cuer-das which form part of his estate and which he has now leased to San Cristóbal Central.
The defendants answered alleging that their father Martin Andreu, was the creditor for a sum of money of Poncio and Francisco Buxó, at that time the owner of the estate referred to by the plaintiff, Del Yalle, and as they could not pay the amount of the debt in cash they assigned him in payment the tract of land consisting of 50 cuerdas about thirty years ago, agreeing to execute to him the proper deed; that Andreu had been enjoying possession of said 50 cuerdas, the subject matter of this proceeding, as owner since that date, and that his heirs, the defendants, had been holding them up to the present time in the same capacity, to the extent that both the original owners and the plaintiff himself, Mr. del Yalle, have recognized this right of ownership by external acts.
The ease was called for trial on April 25, 1906. The Hu-macao court, after hearing the pleadings of the parties, the testimony of the witnesses, the documentary evidence introduced and the arguments, reserved judgment, and on May 19 of the aforementioned year rendered judgment holding “that the law and the. facts are in favor of the plaintiff, and, consequently, ordered the defendants to vacate the 50 cuerdas, the property of the plaintiff, within a term of twenty days, and in the event of their failing to do so that a writ issue to the marshal for their ejectment, and the restoration of the plaintiff in the possession of said tract of land.”
After furnishing bond in the sum of $500 the defendants appealed from the foregoing judgment.
*400Then.;ecord lias been received in this Supreme Court and contains a statement of facts, dnly approved and signed by the judge of the court of Hnmacao, Charles E. Foote.
According thereto it is proved by public deeds, a plan, a. certificate of measurement and survey, and by the depositions of Francisco Buxó and Juan R. G-arzot, that the latter sold to the plaintiff, Manuel del Valle Atiles, who recorded the deed in his name, an estate of 530.469 cuerdas which forms part of another larger estate, called “San Francisco,” situated in Na-guabo, in the barrio of Santiago y Lima.
The defendants have on their part presented in these proceedings an account current, from which it appears that the original owners of the estate now belonging to the plaintiff— that is to say, Francisco and Poncio Buxó, owed Martin An-dreu, the father of the three defendants, the sum of 1,756. 42 pesos for the sale of bricks and cartage of machinery and other effects, which account contains the approval of Francisco Buxó; and the testimony of Salvador Fulladosa to the effect that from 1876 to 1879 he was the general administrator of the property of Poncio and Francisco Buxó, and that by their direction he placed Martin Andreu in possession of 50 cuerdas of land belonging to the estate San Francisco, which were assigned to him in payment of a debt, he does not recollect whether for 2,000 or 2,600 pesos. We have the depositions of Francisco Alvarez, Luis Caballer and Bafael Capó who-stated that they had always considered the defendants to be the owners of said tract of land, and finally, there was introduced as evidence and accepted by the plaintiff, the record .of possessory proceedings instituted by Martin Andreu, relating to 50 cuerdas of land situated in the barrio of Santiago y Lima, adjoining lands of the plaintiff Del Valle on one side, which proceedings had been approved on August 31, 1898, and recorded in the Registry of Property of Humacao on September 16, of the same year.
Now then, the plaintiff, Manuel del Valle Atiles, based his. action of unlawful detainer upon the allegation that the de*401fendant held the 50 cuerdas of land at sufferance only, which is nothing bnt an effect of the tolerance of the owner and can give no right whatever to the possessor. Bnt this has not been established in any way.
The law of nnlawfnl detainer now in force to which this action has conformed is that enacted by onr Legislative Assembly, and approved March 9, 1905.
We belie,ve that essentially this law is inspired by book 2, Title XVII, section 1 of the former Law of Civil Procedure, save snch modifications as were necessary to harmonize the present act of nnlawfnl detainer with the procedure established by the modern Code of Civil Procedure now in force.
Our belief is justified if we compare the provisions of both, which we may call fundamental, because they determine the persons who have capacity to bring an action of unlawful de-tainer and against whom such action may be brought.
We refer to sections 1 and 2 of the law of unlawful de-tainer in force and articles 1562 and 1563 of the former law.
The idea and the words are the same, as will be observed by a mere perusal and comparison of these provisions.
Under these circumstances, and in view of the relation which-exists between the first and second sections of the law in force, we cannot sustain the action of unlawful detainer herein prosecuted, even though the plaintiff, Manuel del Valle Atiles, produces a title of ownership to the estate forming the subject matter thereof, because the defendants do not possess it at sufferance, as alleged, nor in any of the capacities to which the second section refers, but as owners.
We cannot discuss or decide in this action the preference of one title over another, nor can the plaintiff successfully allege here violations relating to the probative value of public documents, nor of other elements of proof, because all of this could be considered only in a proper declaratory action, but not in proceedings of so special and summary a character as those of unlawful detainer, for the decision of which it is necessary to start out from the situation as to the facts in *402which, the plaintiff and the defendant are respectively found. This doctrine is embodied in a number of opinions of the Supreme Court of Spain, especially in that of January 4, 1900, which is á sound doctrine and at least worthy of our respect because it construed articles 1564 and 1565 of the Law of Spain, equivalent to articles 1562 and 1563 of the Law of Civil Procedure formerly in force in Porto Bieo, and we have already seen that the last two articles are exactly identical with the first and second sections of the law of unlawful detainer now in force.
There may be some, perhaps, who believe that our present law of unlawful detainer bears at least some resemblance to the law of the State of Texas, hut even supposing that this were so, we would always have the same doctrine or' the same construction govern the point in controversy.
“Article 2529. On the trial of any case of forcible entry, or forcible detainer, under the provisions of this title, the only issue shall be as to the right to actual possession; and the merits of the title shall not be inquired into.” (Tex. Civ. Stat., Yol. 1, p. 994.)
At the public hearing, counsel for the respondent cited in his favor the case of Pedro Elzaburu v. Juan Mollfulleda, also a case of unlawful detainer, decided in cassation by this Supreme Court on December 20, 1902.
But this case and that now before us are entirely different.
In the former, the plaintiff Elzaburu proved a title of ownership duly recorded in the registry of property, and on the contrary the defendant Mollfulleda did not prove any title whatsoever, not even that he was paying any taxes upon any rural property in the barrio and town in which that of Elza-buru was situated, and, consequently, it was shown that he ' held possession at sufferance only, and this having been the basis of the action of unlawful detainer, it was sustained and the' judgment appealed from was thus affirmed.
A perusal of the legal grounds of said decision in the case *403of Elzaburu v. Mollfulleda will show, in view of the different facts, the perfect consistency in the decision of this Supreme Court in that case and in the one now before ns.
In ^ew of the reasons stated, the judgment appealed from, rendered by the District Court of Humacao on May 19 of the current year, should be reversed, and, consequently, the action of unlawful detainer brought by Manuel del Valle Atiles against the defendants Eladio, Felix and Tito Andren and Juan D. Cruz should be dismissed, with the costs against the appellant, Del Valle.

Decided accordingly.

Chief Justice Quiñones, and Justices Hernández, Mac-Leary and Wolf concurred.